UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1147


In re: JAMES G. BLAKELY,

                    Petitioner.



               On Petition for Writ of Mandamus. (4:07-cv-02012-MBS)


Submitted: June 27, 2018                                          Decided: July 17, 2018


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James G. Blakely, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James G. Blakely filed a petition for a writ of mandamus and an amended petition

for a writ of mandamus, asserting numerous challenges to his state prosecution and

postconviction proceedings and seeking acquittal.    We conclude that Blakely is not

entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

      The relief sought by Blakely is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                           2